1. Women's rights in Afghanistan
The next item is the debate on six motions for resolutions concerning women's rights in Afghanistan.
author. - Mr President, gender responsiveness is a measure of good governance anywhere in the world, but even more so in Afghanistan after the suffering endured by women for decades there. There cannot be true peace and recovery in Afghanistan without priority being given to respecting the human rights of women.
This Shia family law allows marital rape, approves child marriage and bans wives from stepping outside their homes without their husbands' permission. Women's human rights and dignity cannot fall victim to pre-electoral negotiations with Islamic fundamentalists. The international community present in Afghanistan must put much more pressure on President Karzai and the Afghan authorities to come up with proper laws which respect the human rights of women, and policies that are committed to enacting those rights and respect their dignity.
Like the Shia family law, the delaying of the Afghan media law, which was passed by the Afghan Parliament months ago by two thirds of the Parliament, is a tool by President Karzai to continue control of the state media, vital propaganda ahead of the presidential elections.
The international community cannot allow this to go on. This law is fundamental to ensure that there is freedom of expression and of the media in Afghanistan. Without that, anything that we are doing in Afghanistan is not worth it. It is crucial that action is taken on these two laws and that the international community makes sure that the authorities in Afghanistan abide by their commitments, by their words, in terms of human rights, and respect in particular the rights of women.
author. - Mr President, the international community has been absolutely appalled at the information that we have all heard about the law that is being drafted in Afghanistan on the status of Shia women. It is appalling to believe that, at the beginning of the 21st century, a country that wants to be a democracy and wants to abide by its international commitments can have a law that limits the rights of women.
However, I believe that in our debate, and in everything that we do with Afghanistan, we have to be very careful how we approach things, because Afghanistan is a country that has come through a violent, repressive religious dictatorship; it has endured years and decades of civil war; it is a society in which people, more than buildings, have been hurt and destroyed.
We have to be very consistent in our messages, but we also have to be very careful in how we phrase those messages. We should call on the Afghan authorities to take a look at the law, to revise it and make sure that it is entirely in line with the international commitments of that country, as well as its constitution.
We should not use this as an election opportunity here for us in Europe but as something that we can pass on to our colleagues and friends in Afghanistan to make sure that they can fulfil the obligations that they have voluntarily undertaken themselves.
In this case we have to assist President Karzai and the Government of Afghanistan in revisiting this law and making sure that it is in line with international commitments and the constitution. It is part of our dialogue, and we have to be absolutely firm that no measures should be adopted that impede the rights of women.
I agree entirely with what Ana Maria Gomes has just said. But let us be very careful because, when we deal with a society that has been so traumatised, it is far more important how our messages are heard there than how our messages are understood here. Let us be very consistent in that and let us call on the Commission and the Council to pass on this message via all of our assistance programmes to the government and authorities in Afghanistan.
Mr President, the final declaration of the Durban II Review Conference, which Afghanistan is taking part in, concluded only today on the absolute need to make all forms of violence against women criminal offences punishable by law and on the condemnation of any judicial arsenal based on discrimination, including religious discrimination.
At the same time, Afghanistan is promoting legislation that applies solely to the Shiite population and that clearly discriminates against women in the areas of marriage, divorce, child custody, inheritance and access to education.
This is completely schizophrenic. What Afghanistan signs up to in Geneva, it cannot reject in Kabul. By taking part in the Durban II conference, Afghanistan has made firm commitments to eradicating multiple discrimination. It is imperative, for its credibility, that it starts taking action now.
By refusing to pass this law, the minister of justice and the president would be showing their will to commit their country to complying with its human rights obligations.
Equality between men and women is clearly enshrined in the Afghan constitution and in international conventions to which Afghanistan is a party. The authorities have a duty not to give in to extremism in any way and not to retreat. It is ultimately the future of a society that is being decided through this draft law, and Afghan society has already expressed its desire not to remain excluded from these debates.
Women are fighting and deserve all the support and all the protection of their country. It is up to the authorities to meet their obligations and demonstrate their ability to fulfil their commitments, and to the European civilian forces on the ground to support them in this ambitious reconstruction, and to set an example.
Let us not forget that the acts of violence committed by our armies and the fact that war is plunging Afghanistan into poverty are simply swelling the ranks of extremists.
author. - (NL) Mr President, two arguments are put forward for the foreign military presence in Afghanistan.
The first argument is self-protection for the world outside of Afghanistan. Since 2001, the United States has lived in fear of new disasters if al-Qaeda were to use the territory of Afghanistan to prepare attacks once more. This is, therefore, about the self-interest of other states. This objective has largely been met.
The second argument, however, pertains to the position of the people of Afghanistan. It was the intention to free them from coercion and backwardness. The argument touches on the freedom of the press, the rights of religious minorities, individuals' freedoms and, in particular, the protection of equal rights for women. For years, international news about Afghanistan has been dominated by stories about how girls were going to school again, women were no longer required to wear a veil, how they were now able to live as equal citizens, independent of their husbands, and how more and more women were entering the world of politics. The invasion resembled a feminist project.
Meanwhile, we can see that the events in Afghanistan more or less mirror those in Chechnya. Both countries were run by fundamentalist Islamic groups, something which external forces wanted to put an end to in both cases. A monstrous alliance was formed in both cases, one by the Americans, the other by the Russians, which means that, in a bid to control a particular group of Islamic fundamentalists, agreements are concluded with other Islamic fundamentalists. The upshot is that the pursuit of freedom, which was an important justification for the invasion, has been sacrificed in the process.
In Afghanistan, women are more and more being pushed back into the position they were in under the Taliban regime. Girls no longer go to school and women are disappearing from the political scene. There is now even a law that protects the right of men to sexual gratification without any say from the women involved. This is tantamount to rape. Meanwhile, journalists are now also being threatened with the death penalty by the State. This is a dead end. Europe should refuse to lend any more support to this situation.
author. - (IT) Mr President, ladies and gentlemen, in the international community we are undoubtedly staking much of our credibility on events in Afghanistan. Emma Bonino, the leader of my political party, was arrested by the Taliban for her mere presence, as a European Commissioner, and was held in detention for some hours precisely because of her presence in defence of women's rights.
Despite the divisions and differing views on armed intervention, and regardless of the positions that have been taken, we cannot allow the situation to deteriorate in this way with regard to women's rights.
Six years ago, we, the Nonviolent Radical Party, organised a satyagraha: a non-violent world action advocating the presence of women among the ministers of the Afghan Government. Today what is needed is a new mobilisation of the international community to ensure that not only are women's rights protected, but that women play a full part at the highest levels of political and institutional life.
We need to clearly ensure that any collaboration we have with the Afghan Government is subject to prudence and caution, which has in any case been called for, but also to the greatest possible firmness of purpose, because it would really be misguided to think that some sort of Realpolitik towards the fundamentalist parties could end up producing peace in the long term in Afghanistan, as well as in our own cities and countries.
on behalf of the PPE-DE Group. - (DE) Mr President, 30 years ago during the autumn of 1979, this House adopted the first urgent resolution in relation to Afghanistan, the author of which was Otto von Habsburg, whom I worked with at that time. It related to a warning of the impending Soviet invasion of Afghanistan, which then actually occurred a few months later.
Since that time, this country has had a terrible history of suffering, and we ought to ask ourselves the question: what is Afghanistan? Firstly, it is in many respects a very ancient tribal society, which we cannot catapult into the 21st century in one fell swoop. Secondly, it is a country that attaches a great deal of importance to its independence, which it protected against British and Russian imperialism with a huge amount of effort. Thirdly, it is a country that suffered a lot during the 20th century and, as a result of a rather questionable intervention - this I say quite openly - by Western powers, is currently in a situation in which it has a president who many people there do not feel to be their own.
This is a very difficult mixed situation. In order to ensure that there is no misunderstanding, Mr Cappato knows that I am not one of the so-called 'realist politicians', I am, as far as human rights are concerned, not open to compromise. We must uncompromisingly oppose this law and the oppression of women. However, we must proceed in such a way as to succeed and so as not to create the impression that this is a form of external control. We must therefore find partners in this multi-ethnic society in Afghanistan and gradually build a modern society there.
This means that we must support a political concept for Afghanistan rather than a purely military solution, as has been the case thus far. Therefore, the law needs to be revised. On this, we are totally unwilling to compromise, as we are paying out a great deal for this country in which we have a military presence. However, we must do this in a way that involves the Afghans and that respects their dignity, and as a top priority this of course includes - whether some people like it or not - the dignity of women.
on behalf of the PSE Group. - (DE) Mr President, in light of the signing of the Shia family law, which shows contempt for women, in Afghanistan, I urge the Commission to make the rights of women a central part of its Afghanistan strategy once again.
In November 2002, the Socialist Group in the European Parliament sent a delegation under my leadership to Afghanistan in order to make sure that women were not being excluded in the reconstruction of the country. We held talks with President Karzai, numerous government representatives, women's and human rights organisations, and we were very encouraged. An awakening to more in the way of safety, stability and prosperity for women, including without the burka, seemed to be within reach. The health system, education, training and the chance to earn a living were opened up to women after the Taliban rule. The highest child mortality rate in the world seemed to be improving. Through our intervention, a 25% quota for women was included in the new constitution for the first parliament that was to be elected and around four million refugees returned to their war-ravaged country.
Unfortunately, however, very little has happened in the last five years. Warnings from women's rights organisations, such as medica mondiale, that violence must be stopped seemed to go totally unheeded, and at the beginning of April the radical Islamic Taliban in Kandahar murdered the German-Afghan women's rights campaigner Sitara Achikzai. We were forced to discover that other women had been shot, such as the highest-ranking police officer. We must not sit back and watch this happen and do nothing about it. The civilian awakening is at serious risk. We must put a stop to this new Shia family law.
The European Parliament resolution must state loud and clear that the law must be thrown out. If that does not succeed, international support for Afghanistan is also at risk if women's rights are not respected. Either an awakening into the international community, which respects human rights, or regression into oppression by the Taliban is what is on the cards. This must be said loud and clear to Mr Karzai!
Mr President, what disturbs me most about the change to the law introduced in Afghanistan is that women have had their right to medical treatment taken away. This is a result of the ban on going out of the home without the husband's permission and also of the ban on undergoing medical examination.
Afghanistan is a country where, as a result of many years of civil war, the state of hospitals and their equipment is catastrophic. Access to water is hindered because of the deployment of landmines. Hygiene skills and knowledge about how to manage minor ailments without medical help are no longer passed from one generation to the next, as was traditionally the case. Mothers do not pass on to young women the fact that camomile can be used when bathing a baby, because of its disinfectant properties. All too often the mothers have simply been murdered. In addition to this dramatic situation, the obstruction of access to a doctor or a healthcare facility could have catastrophic consequences for an entire generation. We should strive to resolve this problem, in spite of cultural differences.
on behalf of the IND/DEM Group. - (NL) A saying in my country has it that 'paper can wait', which illustrates the chasm between lofty ideals and regulations on the one hand and day-to-day reality on the other. When we apply this saying to women's rights in Afghanistan, we are left with a shocking picture.
The joint resolution is right to refer to the Afghan Constitution and the international agreements ratified by Kabul, which all claim equal rights for men and women and gender equality before the law. The real position of the women of Afghanistan tells a different story, however. In summary, the position of Afghan women can, roughly speaking, be outlined in 12 brief points, namely an average life expectancy of 44; a high death rate during childbirth (1 600 per 100 000 childbirths); only 14% of all women over the age of 15 can read; a low status, because women are owned by men; a frequent and increasing number of threats and intimidation of women in public roles, including murder; hardly any protection of Afghan women's organisations from the local authorities or foreign troops against targeted attacks; it is the family that decides, in the main, whether girls can be educated; persistent attacks on girls' schools - for example, in November 2008, eight schoolgirls and four women lecturers were mutilated in the town of Kandahar by the Taliban spraying acid in their faces; the continued threat of sexual violence in and outside of marriage; approximately 57% of all girls are married off before their 16th birthday; crimes committed against women are hardly reported for fear of retaliatory action by the family, tribe, perpetrators or even by the police; and self-mutilation, and even suicide, by Afghan women on account of their hopeless situations.
This depressing image of the position of Afghan women, which only scratches the surface, underlines the ultimate need to turn the paper reality of the legal status of Afghan women into a national, international, but also European political priority.
Mr President, Afghanistan's new law, effectively legalising rape in marriage and also child marriage for Shia women, threatens to take the country back to the medieval days of Taliban rule. Certainly this law makes it harder to distinguish, in terms of modernity and respect for women's rights, between the elected Afghan Government and the Taliban terrorists against whom it is fighting.
The law also makes it hard to justify the international community's massive military and financial assistance to Afghanistan. I feel very uneasy about soldiers from my country, the United Kingdom, dying to defend a government that panders too much to extremist and obscurantist sentiments.
To his credit, President Karzai has said this law will be repealed, but it has taken a great deal of international pressure, including this resolution from our Parliament, to get us to this stage. Also the repeal of this law should not obscure the fact that women in Afghanistan continue to suffer lack of schooling, injustice and discrimination on a daily basis. There is still a very long way to go to bring Afghanistan fully into the modern world and hold it to its binding international commitments.
(PL) Mr President, despite the fact that Afghanistan is a signatory to the Convention on the Elimination of all Forms of Discrimination Against Women, and that the government of President Karzai has decreed the equality of both sexes in the eyes of the law and has guaranteed women a quarter of the seats in the Afghan Parliament, Afghan women are still being treated as second-class citizens in their own country
For many Afghan fundamentalists the place of women is in the home, and not at school or at work. An example of this is the law approved recently by both chambers of the Afghan Parliament and signed by the president, which states that only with the consent of their husband or father do women have the right to go out of their homes, study, apply for a job or receive medical care. In addition, the law gives legal custody of children exclusively to fathers and grandfathers. Fortunately, this law has not yet come into force. As a result of numerous protests, both in Afghanistan and from abroad, the draft law has been referred to the Afghan Ministry of Justice so that the conformity of the text with the constitution and international treaties can be verified.
The European Parliament should demand strongly that the Afghan authorities revoke this law, which without any doubt contravenes the Convention on the Elimination of all Forms of Discrimination Against Women. In addition, we should make a clear call for the Afghan Ministry of Justice to abolish all other laws which discriminate against women. The European Union, as a community, must express support for all those who are fighting for women's rights in Afghanistan, so that we do not allow the destruction of all that has up to now been achieved in this area.
- (SK) I would like to express my sincere thanks to President Hans-Gert Pöttering for accepting my request and including this point among the urgent resolutions of this session.
A woman's dignity is intrinsic to her person. It must be respected in partner relationships and in the family and all societies should encourage awareness of this. Young women must be able to make decisions freely and autonomously. We cannot accept the current situation in Afghanistan. Discrimination against women is a violation of basic human rights, humiliating women and destroying their individuality.
Our policy must be conceptual but unambiguous. We cannot on the one hand allow President Hamid Karzai to speak in the European Parliament and on the other hand accept that laws violating basic human rights are passed in his country.
(RO) It concerns all of us, of course, that a law is about to come into force in Afghanistan which allows discriminatory and degrading treatment towards women in the family and society. This act blatantly contravenes the agenda which we are promoting in Afghanistan, all the more so as the majority of NATO countries have announced that they are going to step up their involvement in the effort to bring stability to Afghanistan. The military aspect of the international presence in this country is certainly very important, perhaps even decisive, but this involvement is not only about guaranteeing peace and infrastructure investments, but also about a much more complex project: modernising Afghan society.
Who are we building schools for, when Afghan girls are discriminated against and not allowed access to education? No one is, of course, assuming that the new Afghan society should be a copy of Western societies, but we cannot let ourselves turn a blind eye to abuses and human rights violations in the name of respecting local cultural identities. This is why I consider that it is European institutions' duty to convey a firm message to the president...
(The President cut off the speaker)
(DE) Mr President, Commissioner, ladies and gentlemen, Afghanistan has had a difficult history. I believe that families in particular stick together very strongly in that country and that the woman of the family has an important role. It is therefore very important above all to promote economic development and in particular support for small and medium-sized enterprises.
Of course, a modern infrastructure is also needed to enable the country to develop better. I believe that it is precisely infrastructure projects that could help to create a greater understanding for one another in this country and that also through the agency of information and communications technology a different world view could slowly develop there, whilst fully retaining the country's identity.
Mr President, ladies and gentlemen, the legislation on human rights for the Shiite community in Afghanistan has rightly attracted a great deal of attention.
We are closely monitoring the political developments on the ground, through our delegation and with the European Union special representative and the representatives of the Member States.
We naturally respect the independence of the legislative process in Afghanistan, in particular with regard to the Constitution, which does indeed make provision, under Article 131, for the possibility of legislation devoted solely to the Shiite community. Nevertheless, along with our partners we have supported an approach targeting certain articles of that law that are scarcely compatible with the Afghan Constitution or the international law that the Afghan Government has signed up to.
The European Union therefore made a representation to the Afghan Government on 12 April. In our representation, we specifically reminded the government of its obligations with regard to international conventions on civil and political rights, discrimination against women and children's rights.
We pointed out that the proposed legislation would to a large extent prevent women from fully enjoying their rights and from participating fairly in the economic, social. cultural, civil and political life of Afghan society.
It is likely that the international reaction and the reaction of Afghan civil society contributed to the Afghan Government's decision to refer the legislation back to the minister of justice for a general review, with the latter being focused in particular on Afghanistan's obligations in terms of international law. It goes without saying that this review will be conducted entirely under the authority of the Afghan Government. In view of the political background of this country, it is essential that its government assume its responsibilities in full within the framework of the legislative and institutional process.
We are going to follow this review very closely with our international partners, and also within the context of our support for the institutional reform of the judicial sector.
The debate is closed.
The vote will take place today at 12 noon.
Written statements (Rule 142)
in writing. - Mr President, every human being has a right for a humane life, meaning that a person should not be discriminated on any basis including gender. Unfortunately the human rights, that for us, Europeans, are natural, are being widely violated in various countries around the world.
Since the overthrowing of Taliban, the situation in Afghanistan has improved, however in reality, there have not been many positive developments as far as human rights are concerned. The continuous violations against women are absolutely unacceptable and it is highly important for the European Union to put pressure on Afghan government in order to get the situation under control. Even more outrageous than several controversial laws concerning the equality between men and women, is the fact, that men are still widely being regarded higher than women in Afghan society itself. Therefore the European Union must support the awareness campaigns promoting gender equality and human rights.